Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0001074
                                                        10-JAN-2014
                                                        07:50 AM



                           SCWC-11-0001074


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       SANDRA C.J. BALOGH, Respondent/Plaintiff-Appellant,


                                 vs.


      DONALD RAYMOND BALOGH, Petitioner/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0001074; FC-D NO. 10-1-0149)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

     (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., and

       Circuit Judge Chan, in place of Acoba, J., recused)


          Petitioner/Defendant-Appellee Donald Raymond Balogh’s

application for writ of certiorari filed on December 2, 2013, is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai'i, January 10, 2014.

Rebecca A. Copeland          /s/ Mark E. Recktenwald

for petitioner

                             /s/ Paula A. Nakayama

Stephen T. Hioki

for respondent

                             /s/ Sabrina S. McKenna


                             /s/ Richard W. Pollack


                             /s/ Derrick H.M. Chan